NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 17 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

NORMAN PAUL BLANCO,                             No. 19-55609

                Plaintiff-Appellant,            D.C. No. 2:18-cv-04795-JVS-KS

 v.
                                                MEMORANDUM*
I. PETE, Individual; DEBBIE ASUNCION,
Warden,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Central District of California
                    James V. Selna, District Judge, Presiding

                             Submitted July 14, 2020**

Before:      CANBY, FRIEDLAND, and R. NELSON, Circuit Judges.

      California state prisoner Norman Paul Blanco appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging First

Amendment claims related to his incoming legal mail. We have jurisdiction under

28 U.S.C. § 1291. We review de novo a district court’s dismissal of a complaint


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
for failure to state a claim under 28 U.S.C. § 1915A. Hayes v. Idaho Corr. Ctr.,

849 F.3d 1204, 1208 (9th Cir. 2017). We affirm.

      The district court properly dismissed Blanco’s action because Blanco failed

to allege facts sufficient to show that defendants personally participated in or

otherwise caused the opening of his incoming legal mail on four occasions in 2017

and 2018. See Hebbe v. Pliler, 627 F.3d 338, 341-42 (9th Cir. 2010) (although pro

se pleadings are construed liberally, plaintiff must present factual allegations

sufficient to state a plausible claim for relief); see also Starr v. Baca, 652 F.3d

1202, 1207 (9th Cir. 2011) (a supervisor is liable under § 1983 “if there exists

either (1) his or her personal involvement in the constitutional deprivation, or (2) a

sufficient causal connection between the supervisor’s wrongful conduct and the

constitutional violation” (citation omitted)).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      We do not consider documents that were not presented to the district court.

See United States v. Elias, 921 F.2d 870, 874 (9th Cir. 1990).

      AFFIRMED.




                                           2                                       19-55609